Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 1 of 14




                                        FTB Publication       1031
2019
Guidelines for Determining
Resident Status
   Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 2 of 14

Table of Contents
                                                                                                                                                                                   Page
Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3
Basic Filing Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3
Which Form to File . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4
Filing Status . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4
Who Are Residents and Nonresidents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4
Significance of Residency. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
Guidelines for Determining Residency . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
Temporary or Transitory Purposes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
Income Taxable by California . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6
Specific Professions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
Residents of or Individuals in Foreign Countries . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
Meaning of Domicile . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
Married/RDP Filing Separate Returns . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
How to Split Income on Form 540NR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
Avoid Common Mistakes on Form 540NR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
Double-Taxed Income. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
General Phone Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14




                            Go to ftb.ca.gov for:                                 • Refund Status – find out when                      • FTB legal notices, rulings, and
                                                                                    we authorized your refund.                             regulations.
                            • MyFTB – view payments,
                              balance due, and withholding                        • Installment Agreement –                            • FTB’s analysis of pending
                              information.                                          request to make monthly                                legislation.
                            • Web Pay – to pay income taxes.                        payments.                                          • Internal procedure manuals to
ONLINE                        Choose your payment date up to                      • Subscription Services – sign up
                                                                                    to receive emails on a variety of
                                                                                                                                           learn how we administer law.
                              one year in advance.
SERVICES                    • CalFile – e-file your personal                        tax topics.
                                                                                  • Tax forms and publications.
                              income tax return.


Page 2 FTB Pub. 1031 2019
      Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 3 of 14

2019 Guidelines for Determining Resident Status
A Introduction                                                                                            For more information, get FTB Pub. 1100, Taxation of
                                                                                                          Nonresidents and Individuals Who Change Residency.
It is important for California income tax purposes that you
make an accurate determination of your residency status.                                                  Registered Domestic Partners (RDP)
Residency is primarily a question of fact determined                                                      Under California law, RDPs must file their California
by examining all the circumstances of your particular                                                     income tax returns using either the married/RDP filing
situation. This publication provides information to help you                                              jointly or married/RDP filing separately filing status.
determine the following:                                                                                  RDPs have the same legal benefits, protections, and
• Whether you are a resident of California.                                                               responsibilities as married couples unless otherwise
• Whether your income is taxable by California.                                                           specified.
• Which form to file if you have a California                                                             If you entered into a same sex legal union in another
    filing requirement.                                                                                   state, other than a marriage, and that union has been
The Franchise Tax Board (FTB) issues written advice                                                       determined to be substantially equivalent to a California
on whether a particular activity or transaction is subject                                                registered domestic partnership, you are required to file a
to tax under California income tax law. The FTB will not                                                  California income tax return using either the married/RDP
issue written opinions on whether you are a California                                                    filing jointly or married/RDP filing separately filing status.
resident for a particular period of time because                                                          For purposes of California income tax, references to
residency is a question of fact, not law. The information                                                 a spouse, husband, or wife also refer to a California
included in this publication is provided to help you with                                                 RDP, unless otherwise specified. When we use the
this determination.                                                                                       initials RDP they refer to both a California registered
In general, California nonresidents or part-year residents                                                domestic “partner” and a California registered domestic
determine their California tax by multiplying their                                                       “partnership,” as applicable. For more information on
California taxable income by an effective tax rate. The                                                   RDPs, get FTB Pub. 737, Tax Information for Registered
effective tax rate is the California tax on all income as                                                 Domestic Partners.
if you were a California resident for the current tax year
(and for all prior taxable years for any carryover items,                                                 Military Personnel and Spouses
deferred income, suspended losses, or suspended                                                           In addition to this publication, military personnel and
deductions,) divided by that income.                                                                      spouses should use FTB Pub. 1032, Tax Information for
This method ensures that nonresidents pay the correct                                                     Military Personnel.
tax on their California sourced income and does not tax
non-California sourced income.

B Basic Filing Requirements
Residents – File a California tax return if either your gross income (which consists of all income you received from all sources in the form of money,
goods, property, and services, that is not exempt from tax) or your adjusted gross income (which consists of your federal adjusted gross income from all
sources, reduced or increased by all California income adjustments) is more than the amounts shown on the chart below for your filing status, age, and
number of dependents.
Nonresidents and Part-Year Residents – File a California tax return if you have any income from California sources and your gross income (which
consists of all income you received from all sources in the form of money, goods, property, and services, that is not exempt from tax) or adjusted gross
income (which consists of your federal adjusted gross income from all sources, reduced or increased by all California income adjustments) is more than
the amounts shown on the chart below for your filing status, age, and number of dependents.
Note: If your gross income or adjusted gross income is less than the amounts listed on the chart, you may still have a filing requirement. For more
information, get California Form 540 Personal Income Tax Booklet or California Form 540NR Nonresident or Part-Year Resident Income Tax Booklet.

    On 12/31/19,                                     and on 12/31/19,                                  California Gross Income              California Adjusted Gross Income
    my filing status was:                            my age was:                                              Dependents                                Dependents
                                                     (If your 65th birthday is on
                                                     January 1, 2020, you are considered to be                                   2                                       2
                                                     age 65 on December 31, 2019)                     0             1         or more           0           1        or more
    Single or                                        Under 65                                      18,241        30,841        40,291        14,593        27,193        36,643
    Head of Household                                65 or older                                   24,341        33,791        41,351        20,693        30,143        37,703
    Married/RDP filing jointly                       Under 65 (both spouses/RDPs)                  36,485        49,085        58,535        29,190        41,790        51,240
    Married/RDP filing separately                    65 or older (one spouse/RDP)                  42,585        52,035        59,595        35,290        44,740        52,300
    (The income of both spouses/RDPs must
    be combined; both spouses/RDPs may be            65 or older (both spouses/RDPs)               48,685        58,135        65,695        41,390        50,840        58,400
    required to file a tax return even if only one
    spouse/RDP had income over the amounts
    listed.)

    Qualifying widow(er)                             Under 65                                                    30,841        40,291                      27,193         36,643
                                                     65 or older                                                 33,791        41,351                      30,143          37,703
    Dependent of another person                      Any age                                     More than your standard deduction (Use the California Standard Deduction
    Any filing status                                                                            Worksheet for Dependents, in the instructions for your tax return, to figure your
                                                                                                 standard deduction.)
Even if you do not meet the basic filing requirements, you should still file a tax return in order to get a refund if any of the following apply:
•      California state income tax was withheld from your pay, California real estate sale, or income from an S corporation, partnership, or LLC.
•      You made California estimated tax payments.
•      You have withholding from Form(s) 592-B, Resident and Nonresident Withholding Tax Statement or 593, Real Estate Withholding Tax Statement.

                                                                                                                                                 FTB Pub. 1031 2019 Page 3
  Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 4 of 14

C Which Form to File                                             Safe Harbor
                                                                 Safe harbor is available for certain individuals leaving
Residents – If you were a full-year resident of California       ­California under employment-related contracts. The safe
in 2019 and you meet the basic filing requirements                harbor provides that an individual domiciled in ­California
outlined in Section B, file either Form 540 or 540 2EZ,           who is outside ­California under an employment-related
California Resident Income Tax Return.                            contract for an uninterrupted period of at least 546
However, if you file a joint return and either spouse/            consecutive days will be considered a nonresident unless
RDP was a nonresident or a part-year resident in 2019,            any of the following is met:
file a Form 540NR, California Nonresident or Part-Year            • The individual has intangible income exceeding
Resident Income Tax Return.                                            $200,000 in any taxable year during which the
Nonresidents and Part‑Year Residents – If you were a                   ­employment-related contract is in effect.
full-year nonresident of California in 2019 and you meet          • The principal purpose of the absence from ­California is
the basic filing requirements outlined in Section B, or if              to avoid personal income tax.
you were a California resident for part of the year, file         The spouse/RDP of the individual covered by this safe
Form 540NR.                                                       harbor rule will also be considered a nonresident while
                                                                  ­accompanying the individual outside California for at least
D Filing Status                                                    546 consecutive days.
Use the same filing status for California that you used for        Return visits to ­California that do not exceed a total
your federal income tax return, unless you are an RDP. If          of 45 days during any taxable year covered by the
you are an RDP and file single for federal, you must file          employment contract are considered temporary.
married/RDP filing jointly or married/RDP filing separately        Individuals not covered by the safe harbor determine their
for California. If you are an RDP and file head of household       residency status based on facts and circumstances. The
for federal purposes, you may file head of household for           determination of residency status cannot be solely based
California purposes only if you meet the requirements to           on an individual’s occupation, business, or vocation.
be considered unmarried or considered not in a domestic            Instead, consider all activities to determine residency
partnership. If you did not file a federal return because you      status. For instance, students who are residents of
did not have a federal filing requirement, you may use any         ­California leaving this state to attend an out-of-state
filing status on your California return that you were entitled      school do not ­automatically become nonresidents, nor
to use on your federal return had you been required to file         do students who are nonresidents of ­California coming
a federal return.                                                   to this state to attend a ­California school automatically
Exception: If you file a joint return for federal purposes,         become ­residents. In these situations, individuals must
you may file separately for California if either spouse was         determine their residency status based on their facts and
one of the following:                                               circumstances, as described in Section G, Guidelines
                                                                    for Determining Residency, and Section H, Temporary or
• An active member of the United States armed forces or             Transitory Purposes.
     any auxiliary military branch during 2019.
• A nonresident for the entire year and had no income               Example 1 – You are a California resident. You agreed
     from California sources during 2019.                           to work overseas for one year. You returned to California
                                                                    after the employment contract expired and stayed for
Regardless of your residency status, if you file separate           three months. Then, you signed another contract with
California returns, enter the amount you would have                 the same employer to work overseas for another year.
reported if you had filed a married filing separate return          You cannot be considered a nonresident under the safe
when the instructions for the California return say to enter        harbor rule because your absence from California for
an amount from your federal return. Attach an explanation           employment reasons was not for an uninterrupted period
to your California return showing how you split the                 of at least 546 consecutive days. You cannot combine the
income from your joint federal return between you and               days you were overseas from the two separate contracts.
your spouse. If you are required to attach a copy of your
federal return to your California return, attach a copy of          Example 2 – You are a California resident. You transferred
your joint federal return.                                          to your employer’s Germany office for a two-year
                                                                    work assignment. You visited California for a three-
For RDP filing status information, get FTB Pub. 737.                week vacation. Under the safe harbor rule, you were a
                                                                    nonresident of California for the two years you were in
E Who Are Residents and                                             Germany. Your three-week visit to California is considered
                                                                    temporary.
  Nonresidents                                                      Example 3 – You and your spouse are California residents.
A resident is any individual who meets any of the                   You agreed to work overseas for 20 months under an
following:                                                          employment contract. Your family remained in San Diego,
                                                                    CA. During those 20 months you visited your family in San
• Present in California for other than a temporary or               Diego for a month. You can be considered a nonresident
    transitory purpose.                                             during your absence under the safe-harbor rule. Your
• Domiciled in ­California, but outside ­California for             month-long visit to California is considered temporary.
    a temporary or transitory purpose. See Section L,               During the year, you earned $80,000 on your overseas
    Meaning of Domicile.                                            assignment and your spouse earned $30,000 as a teacher
A nonresident is any individual who is not a resident.              in San Diego. You did not have any other income. The
A part-year resident is any individual who is a ­California         tables on the next page show how to report income if
resident for part of the year and a nonresident for part of         you filed a joint income tax return or separate income tax
the year.                                                           returns.


Page 4 FTB Pub. 1031 2019
  Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 5 of 14

                                                                • Location of your social ties, such as your place of
                         Joint Return                             worship, ­professional associations, or social and
                             Return for You and Your Spouse       country clubs of which you are a member.
                                      Form 540NR                • Location of your real property and investments.
                              Total AGI           CA AGI        • Permanence of your work assignments in ­California.
         Income
                                             Sch CA (540NR)
                                                  Col. E        H Temporary or Transitory
Your Wages        $80,000      $80,000          $40,000*          Purposes
                                                                Generally, your state of residence is where you have your
Spouse’s Wages    $30,000      $30,000           $30,000        closest connections. If you leave your state of residence,
Total Wages       $110,000    $110,000          $70,000         it is important to determine if your presence in a different
                                                                location is for a temporary or transitory purpose. You
                                                                should consider the purpose and length of your stay
                      Separate Returns                          when determining your residency. Military personnel and
                        Your Return      Your Spouse’s Return   spouses, get FTB Pub. 1032.
                        Form 540NR             Form 540
                  Total AGI     CA AGI         Total AGI        Coming into ­California
    Income                                                      When you are present in California for temporary or
                               Sch CA        Sch CA (540)       transitory purposes, you are a nonresident of ­California.
                              (540NR)       no adjustments      For instance, if you come to ­California for a vacation, or
                                Col. E
                                                                to complete a transaction, or are simply passing through,
Your Wages         $40,000       $0            $40,000*         your purpose is temporary or transitory. As a nonresident,
                                                                you are taxed only on your income from ­California sources.
Spouse’s Wages     $15,000    $15,000          $15,000          When you are in ­California for other than a temporary
Total Wages       $55,000     $15,000          $55,000          or transitory purpose, you are a ­California resident. For
                                                                ­instance, if your employer assigns you to an office in
*Half of your wages are taxable to California because            ­California for a long or indefinite period, if you retire and
California is a community property state and your                 come to ­California with no specific plans to leave, or if you
spouse/RDP is a resident of California.                           are ill and are in ­California for an indefinite recuperation
                                                                  period, your stay is other than temporary or transitory. As
F Significance of Residency                                       a resident, you are taxed on income from all sources.
Residency is significant because it determines what               You will be presumed to be a ­California resident for any
income is taxed by California. For more information, see          taxable year in which you spend more than nine months
Section I, Income Taxable by California.                          in this state.
                                                                  Although you may have connections with another state,
G Guidelines for Determining                                      if your stay in ­California is for other than a temporary
                                                                  or transitory purpose, you are a ­California resident.
  Residency                                                       As a resident, your income from all sources is taxable
                                                                  by California.
The underlying theory of residency is that you are a
resident of the place where you have the closest                  Example 1 – You are a business executive and reside in
connections.                                                      New York with your family. Several times each year you
The following list shows some of the factors you can              travel to other states for business purposes. Your average
use to help determine your residency status. Since your           stay is one or two weeks and the entire time spent in
residence is usually the place where you have the closest         ­California for any taxable year does not exceed six weeks.
ties, you should compare your ties to ­California with your        Your family usually remains in New York when you are
ties elsewhere. In using these factors, it is the strength         traveling for business purposes.
of your ties, not just the number of ties, that determines         Determination: Under these circumstances, you are not
your residency. This is only a partial list of the factors to      a ­California resident because your stays in ­California are
consider. No one factor is determinative. Consider all             temporary or transitory in nature. As a nonresident, you
the facts of your particular situation to determine your           are taxed only on your income from California sources,
residency status.                                                  including your income for services performed in California.
Factors to consider are as follows:                                Example 2 – In December 2018, you moved to ­California
• Amount of time you spend in ­California versus amount            on an indefinite job assignment. You rented an apartment
   of time you spend outside ­California.                          in ­California and continued to live in the apartment.
• Location of your spouse/RDP and children.                        You retained your home and bank account in Illinois
• Location of your principal residence.                            until April 2019, at which time you sold your home and
• State that issued your driver’s license.                         transferred your bank account to ­California.
• State where your vehicles are registered.                        Determination: Your assignment in ­California was for
• State where you maintain your professional licenses.             an indefinite period; therefore, your stay in ­California was
• State where you are registered to vote.                          not of a temporary or transitory nature. Although you kept
• Location of the banks where you maintain accounts.               ties in Illinois until April 2019, you became a ­California
• The origination point of your financial transactions.            resident upon entering the state in December 2018. As a
• Location of your medical professionals and other                 resident, you are taxed on your income from all sources.
   healthcare providers (doctors, dentists etc.),
   accountants, and attorneys.

                                                                                                 FTB Pub. 1031 2019 Page 5
  Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 6 of 14

Leaving ­California                                                   Determination: You have maintained greater connections
                                                                      with ­California than you have established in Saudi
Any individual who is a resident of ­California continues to          Arabia. Your absence is for a temporary or transitory
be a resident when absent from the state for a temporary              purpose. Therefore, you remain a ­California resident.
or transitory purpose.                                                As a California resident, your income from all sources
An absence from California under an employment-related                is taxable by ­California, including the income that you
contract for a period of at least 546 consecutive days may            earned from your assignment in Saudi Arabia.
be considered an absence for other than a temporary or                Example 7 – You are a resident of California and a
transitory purpose. See “Safe Harbor” on page 4 for more              single taxpayer. You accept a three-year assignment
information.                                                          in Japan. Your assignment in Japan covers the period
Example 3 – Until September 2019, you were a resident                 January 1, 2018, through December 31, 2020. You rented
of ­California. At that time, you declared yourself to be a           out your residence and put your truck and belongings in
resident of Nevada, where you have a summer home. You                 storage in California. You maintained your California bank
continue to spend six or seven months each year at your               accounts, driver’s license, and voter registration. You have
home in ­California, which you have retained. You spend               less than $200,000 of intangible income during each year.
only three to four months in Nevada and the rest of the               Upon completion of your assignment, you intend to return
time traveling in other states or countries. You transferred          to California. You returned to California to visit family no
your bank accounts to Nevada. However, you continue                   longer than a total of 45 days during 2018 or 2019.
to maintain your social club and business connections in              Determination: You meet the safe harbor rule. You are a
California.                                                           nonresident during your absence from the state.
Determination: Your declaration of residency in Nevada
does not establish residency in that state. Your closest
connections are to California and your absence from                   I    Income Taxable by
­California is for temporary or transitory purposes. You are,
 therefore, a resident of ­California and are taxed on your                California
 income from all sources.                                             Residents of ­California are taxed on ALL income,
 Example 4 – You and your spouse/RDP are ­California                  ­including income from sources outside ­California.
 ­residents. You accept a contract to work in South America            Nonresidents of ­California are taxed only on income
  for 16 months. You lease an apartment near the job site.             from ­California sources. Nonresidents of ­California are
  Your contract states that your employer will arrange your            not taxed on pensions received after December 31, 1995.
  return back to ­California when your contract expires. Your          For more information, get FTB Pub. 1005, Pension and
  spouse/RDP and your children will remain in ­California              Annuity Guidelines.
  ­residing in the home you own.                                       Part-year residents of ­California are taxed on all income
   Determination: You maintain strong ties with ­California            received while a resident and only on income from
   because your spouse/RDP and children remain in your                 ­California sources while a nonresident.
   ­California home during your absence. Your intent is to              If you use Form 540NR, figure your taxable income
    return to ­California, and your absence is temporary and            as if you were a ­California resident for the entire
    transitory. You remain a ­California resident during your           year. Complete Schedule CA (540NR), ­California
    absence. You are taxed on income from all sources,                  Adjustments — Nonresidents or Part-Year
    including income earned in South America.                           Residents, column A through column D, to figure total
    Example 5 – You receive and accept a permanent job                  adjusted gross income (AGI). Figure ­California AGI
    offer in Spain. You and your spouse/RDP sell your home              ­applicable to a nonresident or part-year resident on
    in ­California, pack all of your possessions and move to             Schedule CA (540NR), column E.
    Spain on May 5, 2019, with your children. You lease an               Treat specific types of income as explained below.
    apartment and enroll your children in school in Spain. You
    obtain a driver’s license from Spain and make numerous            Wages and Salaries
    social connections in your new home. You have no
    intention of returning to ­California.                            Wages and salaries have a source where the services
                                                                      are performed. Neither the location of the employer,
    Determination: You are a part-year resident. Through              where the payment is issued, nor your location when
    May 4, 2019, you were a California resident. On                   you receive payment affect the source of this income.
    May 5, 2019, you became a nonresident. All your income            Part-year residents include on Schedule CA (540NR),
    while you were a resident is taxable by ­California. While        column E all wages and salaries earned while a resident,
    you are a nonresident, only income from ­California               regardless of where the services were performed.
    sources is taxable by ­California.                                Nonresidents include the income for services performed
    Example 6 – You are a resident of ­California. You accept         in ­California.
    a 15-month assignment in Saudi Arabia. You put your               Example 1 – You are a resident of New York working
    personal belongings, including your automobile, in                temporarily in California for a New York corporation.
    storage in ­California. You have a ­California driver’s license
    and are registered to vote in ­California. You maintain           Determination: Your income earned for services
    bank accounts in ­California. In Saudi Arabia, you stay           ­performed in ­California has a ­California source. As a
    in a compound provided for you by your ­employer, and              nonresident, include this ­California source income on
    the only ties you establish there are connected to your            Schedule CA (540NR), column E.
    employment. Upon completion of your assignment, you
    will return to ­California.




Page 6 FTB Pub. 1031 2019
  Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 7 of 14

Example 2 – You are a ­California resident. As a                 Refer to Cal. Code Regs., tit.18 section 17951‑4 to
­representative for your employer, you spent two weeks           determine when income from business, trade or profession
 in Georgia to give training. You were paid by a Georgia         should be sourced according to apportionment rules. Also
 corporation while you were in Georgia.                          see R&TC Section 25136 and Cal. Code Regs., tit. 18
 Determination: Because you are a ­California resident,          section 25136-2 or California Schedule R, Apportionment
 you are taxed on all income, regardless of source. The          and Allocation of Income, for more information.
 income is taxable by ­California, even though it has a          Withholding may be required on a nonresident’s business
 source in Georgia.                                              income if an exemption, waiver, or reduction is not
                                                                 certified or approved.
Interest and Dividends
Interest and dividends generally have a source where you         Pensions and Keoghs
are a resident. However, see Exception below.                    Residents: Distributions from employer-sponsored
Example 3 – You are a resident of Texas and have                 and self-employment (Keogh) pension, profit-sharing,
interest from a ­California bank account.                        stock bonus plans, or other deferred compensation
                                                                 arrangements are taxable by ­California regardless of
Determination: Because you are a resident of Texas, the          where the services were performed.
interest has a source in Texas. The interest is not taxable
by ­California.                                                  Nonresidents: Distributions are not taxable by ­California
                                                                 if received after December 31, 1995. Get FTB Pub. 1005
Example 4 – You are a resident of ­California and have           for more information.
interest from a savings account in Oregon.
                                                                 Example 6 – You were a resident of ­California when you
Determination: Because you are a ­California resident,           earned your pension. You retired during 2019 and moved
you are taxed on all income, regardless of source. The           permanently to New Mexico. After becoming a resident of
interest is taxable by ­California.                              New Mexico, you begin drawing your pension.
Example 5 – You are a resident of Montana and have               Determination: Since you are a nonresident, the
dividends from a California corporation.                         ­distribution is not taxable by ­California because you
Determination: Because you are a Montana resident, the            received it after December 31, 1995.
dividends have a source in Montana. The dividends are             Example 7 – You lived and worked in Ohio. You retired
not taxable by ­California.                                       in Ohio and received your first pension check on
Exception: Interest and dividends have a source in                January 1, 2019. You moved permanently to California on
­California if the account or security is used in a trade or      July 1, 2019.
 business or pledged as security for a loan, the proceeds         Determination: You became a California resident on
 of which are used in a trade or business in ­California. For     July 1, 2019. Your pension income received beginning
 special rules regarding qualifying investment securities,        July 1, 2019, is taxable by California because California
 refer to California Revenue and Taxation Code (R&TC)             residents are taxed on all income, regardless of source.
 ­Section 17955.

Business Income (or Loss)                                        Lump-Sum Distributions
                                                                 Residents: Lump-sum distributions are taxable by
A nonresident’s income from California sources includes          ­California. Residents of ­California are taxed on all i­ncome,
income from a business, trade, or profession carried              regardless of source. Therefore, the distribution is taxable
on in California. If the nonresident’s business, trade, or        even if it is attributable to services performed outside of
profession is carried on both within and outside California,      ­California and accrued prior to your becoming a ­California
the income sourced to California may be based only                 resident.
on the business conducted within California, or may
be determined by using the apportionment formula for               Nonresidents: Lump-sum distributions from a qualified
corporations engaged in multistate businesses.                     plan or annuity after December 31, 1995, are not taxable
                                                                   by ­California. However, lump-sum distributions, derived
California uses a mandatory market assignment method               from a California source, received from most nonqualified
and single-sales factor apportionment to apportion                 plans after December 31, 1995, continue to be taxable by
business income to California. A nonresident may have              ­California. For more information, get FTB Pub. 1005.
California sourced income or apportionable business
income if receiving income from sales or services                   Example 8 – You lived and worked in New York. You
sourced to California. Such income includes:                        retired and moved to California and became a resident.
                                                                    Prior to relocating, you elected to receive a lump-sum
1. Sales of services to the extent that the purchaser of the        distribution from your qualified pension plan. You received
   service receives the benefit of the service in California.       the distribution after you became a ­California resident.
2. Sales of intangible property to the extent that the              Determination: The distribution is taxable by ­California
   intangible property is used in California. For marketable        because California residents are taxed on all income,
   securities, the sales are in California if the customer is       regardless of source (Appeal of Ralph G. and Martha E.
   in California.                                                   McQuoid, ­California State Board of Equalization,
3. Sales from the sale, lease, rental, or licensing of real         May 11, 1989).
   property if the real property is located in California.          Example 9 – You were a ­California resident and worked
4. Sales from the rental, lease, or licensing of tangible           for a corporation in California. You moved to Ohio during
   personal property if the property is located in California.      2019 and elected to take a lump-sum distribution from
                                                                    your qualified pension plan. You received the distribution
                                                                    after you became a resident of Ohio.



                                                                                                  FTB Pub. 1031 2019 Page 7
  Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 8 of 14

Determination: Since you are a nonresident, the                    With certain limited exceptions, payers that are required
distribution is not taxable by ­California because you             to withhold and remit backup withholding to the Internal
received it after December 31, 1995.                               Revenue Service (IRS) are also required to withhold and
                                                                   remit to the FTB. The California backup withholding rate
Individual Retirement Account (IRA),                               is 7% of the payment. For California purposes, dividends,
                                                                   interests, and any financial institution’s release of loan
Roth IRA, SIMPLE IRA, Simplified                                   funds made in the normal course of business are exempt
Employee Pension (SEP), and Keogh                                  from backup withholding. For additional information on
                                                                   California backup withholding, go to ftb.ca.gov and
Distributions                                                      search for backup withholding.
IRA, Roth IRA, SIMPLE IRA, SEP, and Keogh distributions            For more information regarding California withholding
received after becoming a nonresident are not taxable by           requirements, get FTB Pub 1016 and Pub 1017, Resident
­California if received after December 31, 1995.                   and Nonresident Withholding Guidelines.
 Distributions from a SEP from contributions made after            Write to:
 1986 are taxed by California in the same manner as
 pension and Keogh distributions. Distributions from                  WITHHOLDING SERVICES AND COMPLIANCE
 ­contributions made before 1987 are taxed by ­California             FRANCHISE TAX BOARD
  in the same manner as IRA distributions. For more                   PO BOX 942867
  information, get FTB Pub. 1005.                                     SACRAMENTO CA 94267-0651
                                                                   Telephone: 888.792.4900 from within the United States
Sale of Real Estate                                                             916.845.4900 from outside the United States
The gain or loss from the sale of real estate has a source         TTY/TDD: 800.822.6268 for persons with hearing or
where the property is located. If you sell your ­California                     speech disability
real estate and move out of state, the gain is taxable by                       711 or 800.735.2929 California relay service
­California. The gain is taxable by ­California even if the real   FAX:         916.845.9512
 estate is sold when you are a nonresident.
 Example 10 – You are a resident of Idaho. You sold                Partnership, S Corporation, Limited
 undeveloped real estate located in ­California at a gain.         Liability Company (LLC), and Trust
 Determination: Because the property is in ­California,
 the gain is California source income. As a nonresident,           Income (Loss)
 include this California source income on Schedule CA              When a partner is a part-year resident during any part of
 (540NR), column E.                                                the partner’s or the partnership’s taxable year, the part‑year
 Example 11 – You are a resident of ­California. You sold          resident must divide his or her taxable year into two distinct
 real estate located in England at a gain.                         periods. For the period during which the part‑year resident
                                                                   was a resident of this state, all items of income and
 Determination: Because you are a ­California resident,            deductions are to be included in the partner’s California
 you are taxed on all income, regardless of source. The            taxable income. For the period during which the part-year
 gain on the sale is taxable by California.                        resident was a nonresident of this state, only gross income
 Example 12 – You are a resident of Nevada. You own                and deductions realized from sources within this state
 residential rental property located in ­California. Your          are included in the partner’s California taxable income.
 property has always shown a loss. You sold the property           Therefore, all California-sourced items of income and loss
 for a gain.                                                       realized by the partnership during the partnership’s taxable
 Determination: Because the property is located in                 year when the partner was a nonresident of this state are
 ­California, the gain on the sale is taxable by ­California.      included in California taxable income. This also applies
  Since rental real property is classified as a passive            to shareholders of an S corporation, partners of an LLC
  activity, the sale “triggers” the release of suspended           classified as a partnership, and beneficiaries of a trust.
  losses incurred in taxable years beginning on or after           See FTB Legal Ruling 2003-1, FTB Pub. 1017, and FTB
  January 1, 1987. The suspended losses may be used                Pub. 1100 for more information.
  to offset any gain from the sale or income from other            Example 13 – Kim, a nonresident calendar year
  passive activities. For more information, get form FTB           individual taxpayer, has a 50% interest in partnership (P).
  3801, Passive Activity Loss Limitations, and instructions or     P has a December 31 year-end. P conducts business
  FTB Pub. 1016, Real Estate Withholding Guidelines.               within and outside California. For the fiscal year ended
                                                                   December 31, Kim’s Schedule K-1 (565) from P
Withholding Services and Compliance                                shows that Kim has $10,000 of taxable income from all
Withholding may be required on income with a California            sources, $5,000 of which is sourced to California. On
source. This includes, sales of ­California real estate,           September 15, Kim became a resident of California.
income allocations or distributions from S corporations            Determination: Kim was a nonresident for 257 days
and partnerships, and other payments of ­California                of P’s fiscal year and a resident for 108 days. Kim will
source income paid to nonresidents. Note: Withholding is           include in California taxable income for the year, $6,480
not always required. An exemption, reduction, or waiver            of income from P, computed as follows:
can be filed.                                                      • For the portion of the year Kim was a nonresident:
                                                                      257/365 X $ 5,000 = $3,521
                                                                   • For the portion of the year Kim was a resident:
                                                                      108/365 X $10,000 = $2,959




Page 8 FTB Pub. 1031 2019
  Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 9 of 14

Example 14 – Hope, a calendar year individual resident of       Reimbursement of Moving Expenses
California, owns a 50% share of the S corporation (Buddy
Corp.). Buddy Corp. has an October 31 year‑end. Buddy           The source of reimbursed moving expenses is the state to
Corp. conducts business within and outside California.          which you move, regardless of your residency at the time
For the October 31 year‑end, Hope’s Schedule K-1 (100S)         the reimbursement is made.
from Buddy Corp. shows that Hope has $8,000 of taxable
income from all sources, $3,000 of which is sourced to          J Specific Professions
California. On June 10, Hope became a nonresident
­taxpayer.                                                      Military and Spouses
 Determination: Hope was a nonresident for 144 days of          Military personnel and spouses should get FTB Pub. 1032.
 Buddy Corp.’s fiscal year-end and a resident for 221 days.
 Hope will include in California taxable income for the year,
 $6,028 of income from Buddy Corp., computed as follows:        Civilians Working for the Military
 • For the portion of the year Hope was a nonresident:          The rules for military personnel do not apply to civilians
    144/365 X $3,000 = $1,184                                   working for the military. Determine your residency status
 • For the portion of the year Hope was a resident:             and the source of your income based on the guidelines
    221/365 X $8,000 = $4,844                                   previously explained in Sections E through I.

Sale of Stocks and Bonds                                        Career Appointees in the U.S. Foreign
The gain or loss from the sale of stocks or bonds has a         Service
source where you are a resident at the time of the sale.        The rules for military personnel and spouses do not
If buying and selling stocks and bonds is your trade or         apply to career appointees in the U.S. Foreign Service.
business, see “Business Income (or Loss)” on page 7 for         Determine your residency status and the source of your
more information.                                               income based on the guidelines previously explained in
Example 15 – You are a resident of Oregon and sell stock        Sections E through I.
of a ­California corporation at a gain.
Determination: Because you are an Oregon resident,              Airline Employees
the gain has an Oregon source. The gain is not taxable by       The wages of nonresident flight personnel (e.g. pilot,
­California.                                                    copilot, flight attendant) are not taxable by California
 Example 16 – You are a resident of ­California and sell        unless more than 50% of the individual’s scheduled flight
 stock of a Kansas corporation at a gain.                       time is in California. If more than 50% of the scheduled
                                                                flight time is in California, wages are apportioned to
 Determination: Because you are a ­California resident,         California based on the ratio of time spent in California to
 you are taxed on all income, regardless of source. The         the total scheduled flight time.
 gain is taxable by ­California.
                                                                Flight personnel who are California residents are taxed
                                                                on all wages received regardless of where the flight time
Installment Sales                                               is spent.
California taxes installment gains received by a
nonresident from the sale of tangible property on a source      Interstate Rail and Motor Carrier
basis. Real property is sourced and taxed based upon
where the property is located. California taxes residents       Employees
on all income regardless of source. The chart below             The wages of nonresident railroad employees or truck
indicates the tax treatment for installment payments            drivers whose regularly assigned duties are performed in
received by residents, nonresidents, and individuals who        two or more states may only be taxed by the individual’s
changed residency:                                              state of residence.
  Residency        Sold       California      Out-of-State      Railroad employees or truck drivers who are California
   Status        Property     Property         Property         residents are taxed on all wages received regardless of
Always a                                                        where the duties are performed.
              Anytime       Taxable        Nontaxable
Nonresident
Always a
                                                                Merchant Seamen
              Anytime       Taxable        Taxable              A merchant seaman who is in ­California only because
Resident
                                                                this state is a port-of-call and who maintains no other
                                           2001 and prior -     contact or connections with this state, is a nonresident.
Former        Prior to                     Taxable
                            Taxable                             However, a seaman who maintains close connections
Resident      moving out                   2002 and after -     with ­California remains a ­California resident while at sea.
                                           Nontaxable           Under such circumstances, the seaman’s absence is for a
                                           2001 and prior -     temporary or transitory purpose.
Former        Prior to                     Nontaxable
                            Taxable                             Example 1 – You are a merchant seaman and spend six
Nonresident   moving in                    2002 and after -     to ten months a year aboard a ship outside ­California. You
                                           Taxable              spend your off-duty time in ­California. You own a home in
For the treatment of interest earned on an installment          ­California where your spouse/RDP resides. You vote and
sale, see “Interest and Dividends” on page 7.                    bank in California. You have a ­California driver’s license
                                                                 and your automobile is registered in ­California.
For more information regarding the taxation of installment
sales, get FTB Pub. 1100.



                                                                                                FTB Pub. 1031 2019 Page 9
   Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 10 of
                                         14
Determination: You are a resident of ­California. Your            Income Tax Clearance
time at sea is temporary and transitory. As a resident,
all your income is taxable by California, including your          A federal income tax clearance does not affect your
income earned while at sea (Appeal of James H. and                California tax liability. The FTB does not issue tax
Leila P. Pike, ­California State Board of Equalization,           clearance certificates for individuals in this situation.
­February 1, 1983).
 Example 2 – You are a merchant seaman and spend
                                                                  Foreign Tax Credit or Foreign Earned
 eight to ten months a year aboard a ship outside                 Income Exclusion
 ­California. You are single and have no dependents. You          California does not allow a foreign tax credit or a foreign
  spend 50% of your off-duty time or 10% of your total            earned income exclusion. If you claimed the foreign
  time in ­California. You return to ­California only when your   earned income exclusion on your federal return, include
  employment brings you here. When visiting ­California,          the amount of your foreign earned income exclusion
  you stay in hotels. You have a California bank account          on Schedule CA (540NR), Part II, Section B, line 8f,
  in joint tenancy with your father. You have a California        column C.
  driver’s license, but no car. You do not own real property
  in California.
  Determination: You are a nonresident of ­California.
                                                                  L Meaning of Domicile
  Your ties to California are not substantial and your            The term “domicile” has a special legal definition that is
  time in ­California is temporary or transitory (Appeal of       not the same as residence. While many states consider
  Richard W. Vohs, ­California State Board of Equalization,       domicile and residence to be the same, ­California makes
  ­September 17, 1973).                                           a distinction and views them as two separate concepts,
                                                                  even though they may often overlap. For instance, you
K Residents of or Individuals                                     may be domiciled in ­California but not be a ­California
                                                                  resident or you may be domiciled in another state but be
  in Foreign Countries                                            a ­California resident for income tax purposes.
                                                                  Domicile is defined for tax purposes as the place where
If you are a resident of a foreign country and perform
services in California and/or receive income from                 you voluntarily establish yourself and family, not merely for
­California sources, you may have a California income             a special or limited purpose, but with a present intention
 tax filing requirement even if you do not have a federal         of making it your true, fixed, permanent home and
 filing requirement.                                              principal establishment. It is the place where, whenever
                                                                  you are absent, you intend to return. The maintenance
                                                                  of a marital abode in California is a significant factor in
Tax Treaty                                                        establishing domicile in California.
A tax treaty between the U.S. Government and a foreign
country may exempt some types of income from federal              Change of Domicile
taxation. Generally, unless the treaty specifically excludes
the income from taxation by California, the income                You can have only one domicile at a time. Once you
is taxable.                                                       acquire a domicile, you retain that domicile until you
                                                                  acquire another.
Example 1 – You are a resident of China doing research
at a university in California and received wages of               A change of domicile requires all of the following:
$15,000 for teaching and doing research. For federal              • Abandonment of your prior domicile.
income tax purposes, the wages are excludable due to              • Physically moving to and residing in the new locality.
the tax treaty between the United States and China.               • Intent to remain in the new locality permanently or
Amounts received for teaching, research, or other                    indefinitely as demonstrated by your actions.
services performed by a student are not excludable as
a qualified scholarship or fellowship, even if the services       M Married/RDP Filing
are required as a condition of receiving the scholarship
or fellowship.                                                      Separate Returns
Determination: Although the wages may be exempt
from income for federal income tax purposes, the wages            Division of Income
will be taxable by California. The tax treaty specifically        California is a community property state. The domicile
states that the taxes covered by the tax treaty are               of the spouse/RDP earning the income determines
federal income taxes imposed by the Internal Revenue              the division of income between spouses/RDPs when
Code. Tax treaties between the United States and other            separate returns are filed. Each spouse/RDP must follow
countries which expressly limit their application to federal      the laws in his or her state of domicile to determine
income taxes do not apply to California. Nonresidents             whether income is separate or community. When
are taxed by California on wages for services performed           separate returns are filed, you and your spouse/RDP
in ­California. Since you received wages for services             must each report half of the community income plus all
­performed in California, the wages are taxable by                of your separate income on your return. See Section L,
 ­California. Include the wages of $15,000 on Schedule CA         Meaning of Domicile.
  (540NR), Part II, Section A, line 1, column C.
                                                                  Community Property
                                                                  Community property is all of the property that is not
                                                                  separate property acquired by a husband/RDP or wife/RDP
                                                                  or both while domiciled in a community property state, U.S.
                                                                  territory, or country.


Page 10 FTB Pub. 1031 2019
   Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 11 of
                                         14
Each spouse/RDP owns one-half of all community               If one spouse/RDP itemizes deductions, both
property. If property cannot be specifically identified as   spouses/RDPs must itemize deductions, even if the
separate property, it is considered community property.      itemized deductions of one spouse/RDP are less than the
The following are community property states and U.S.         standard deduction.
territories (countries not listed):
          Arizona		New Mexico                                Exemption Credits
          California       Northern Mariana Islands          When you file separate returns, you and your spouse/RDP
          Guam		Puerto Rico                                  must each claim your own personal exemption credit.
          Idaho		Texas                                       When you have more than one dependent supported by
          Louisiana        Washington                        community funds, you and your spouse/RDP may divide
          Nevada		Wisconsin                                  the number of dependents between you in any manner
                                                             you choose. However, you may not split the credit for any
Community Income                                             one dependent.
Income generated from community property is community
income. Community income also includes compensation          Division of Income, Residents and
for services if the spouse/RDP earning the compensation      Nonresidents of California – Examples
is domiciled in a community property state.
                                                             Example 1 – You and your spouse/RDP are residents of
Divide the community income equally between you and          California. You earned $15,000 in wages. Your spouse/
your spouse/RDP when separate returns are filed.             RDP earned $30,000. In addition to wages, you have
                                                             stock that you inherited. The stock is in your name only,
Separate Property                                            and you keep the stock and the dividend income separate
Separate property includes the following:                    from community funds. You received $5,000 in dividends.
• Property owned separately by each spouse/                  You have decided to file separate returns.
   RDP before marriage or registering as a domestic          Determination: You and your spouse/RDP each have
   partnership.                                              $22,500 in community income: ($15,000 + $30,000 =
• Property received separately as gifts or inheritances.     $45,000 ÷ 2). In addition to your $22,500 in community
• Property purchased with separate property funds.           income to be reported, include the $5,000 of separate
• Money earned while domiciled in a separate property        income from dividends, making your total income $27,500.
   state.                                                    Example 2 – You and your spouse/RDP are residents
• All property declared separate property in a valid         of ­California. For the first six months of the year, you
   agreement.                                                earned wages of $30,000. Your spouse/RDP did not earn
Maintain separate property separately. If the property       any income. On June 30, you and your spouse/RDP
or the income from the property is used for community        physically separated with no intention of reconciliation.
purposes, or commingled, it could lose its separate          During the last six months, you earned wages of $30,000
property character, overriding any agreements.               and your spouse/RDP earned wages of $10,000. You
                                                             have decided to file separate returns.
Separate Income                                              Determination: For the first six months of the year, your
Generally, income from separate property is income of        earnings were community income. You and your
the spouse/RDP who owns the property. When filing, you       spouse/RDP must each report on your individual returns
and your spouse/RDP report your income(s) separately         one half of the income earned during this period. When
on your separate returns.                                    you and your spouse/RDP physically separated with no
                                                             intention of ­reconciliation, your community income status
Deductions                                                   ended. Therefore, from July 1 through December 31,
                                                             the income earned by you and your spouse/RDP was
Expenses incurred to earn or produce community business      separate income.
or investment income are generally divided equally
between you and your spouse/RDP. Each spouse/RDP is                                       You          Your Spouse/RDP
entitled to deduct half of the expenses of the business or   Community
investment expenses on his or her separate return.              Jan.–June                 $15,000      $15,000
                                                             Separate
Expenses incurred to earn or produce separate business          July–Dec.	 30,000	 10,000
or investment income are deductible by the spouse/RDP
who owns the investment generating the income, provided      Total                        $45,000      $25,000
that spouse/RDP pays the expenses from his or her
separate funds.
Expenses that are not attributable to any specific income,
such as medical expenses, are deductible by the spouse/
RDP who pays them. If these expenses are paid from
community funds, the deduction is divided equally
between you and your spouse/RDP.




                                                                                          FTB Pub. 1031 2019 Page 11
   Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 12 of
                                         14
Example 3:
John and Jackie are full-year nonresidents of California. Jackie earned $30,000 in wages for services performed in her
state of residence. Jackie also sold property in California that was her separate property. She had a $100,000** gain. John
received a pension distribution of $10,000 in 2019 based on services performed in California. For California ­purposes,
John’s taxable pension distribution for the year is 0.* John has a rental house in California that is his separate property.
His net rental income was $1,000.** John and Jackie filed separate federal returns, therefore, they file separate California
returns. The following situations show how their income should be divided based on domicile.
1. John and Jackie are both                                                              John                                                                            Jackie
   domiciled in community                                              Schedule CA (540NR), Schedule CA (540NR),                                       Schedule CA (540NR), Schedule CA (540NR),
   property states.                                                         column D             column E                                                   column D             column E
                                           TOTAL
WAGES                                    $ 30,000                                       $ 15,000                                 $    0                          $ 15,000                             $      0
GAIN                                      100,000                                              0                                      0                           100,000                              100,000
PENSION                                    10,000                                          5,000                                      0                             5,000                                    0
RENTAL INCOME                               1,000                                          1,000                                  1,000                                 0                                    0


      John would complete his Schedule CA (540NR) as shown in the partial view that follows.
      Part II Income Adjustment Schedule                                                                        A                    B                     C                      D                      E
                                                                                                         Federal Amounts         Subtractions            Additions          Total Amounts            CA Amounts
      Section A — Income                                                                                 (taxable amounts      See instructions      See instructions     Using CA Law As If      (income earned or
      		         from federal Form 1040 or 1040-SR                                                       from your federal   (difference between   (difference between        You Were A           received as a CA
                                                                                                              return)        CA and federal law)   CA and federal law)       CA Resident         resident and income
                                                                                                                                                                         (subtract col. B from    earned or received
                                                                                                                                                                           col. A; add col. C      from CA sources
                                                                                                                                                                             to the result)        as a nonresident)
      1 Wages, salaries, tips, etc. See instructions
        before making an entry in col. B or C . . . . . . . . . . . . . . . . 1                              $15,000                                                           $15,000



      4c Pensions and annuities. See instructions.
         c ___$10,000___  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 4d           5,000                                                             5,000

      Section B — Additional Income
                  from federal Schedule 1 (Form 1040 or 1040-SR)
      5 Rental real estate, royalties, partnerships,
         S corporations, trusts, etc.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 5        1,000                                                             1,000                  1,000


 *California nonresidents are not taxed by California on pension income.
**This income is from separate property; therefore, it is not divided even when domiciled in a community property state.


2. John and Jackie are                                                                   John                                                                            Jackie
   domiciled in separate                                               Schedule CA (540NR), Schedule CA (540NR),                                       Schedule CA (540NR), Schedule CA (540NR),
   property states.                                                         column D             column E                                                   column D             column E
                        TOTAL
WAGES                $ 30,000                                                          $      0                                  $    0                          $ 30,000                             $      0
GAIN                   100,000                                                                0                                       0                           100,000                              100,000
PENSION                 10,000                                                           10,000                                       0                                 0                                    0
RENTAL INCOME            1,000                                                            1,000                                  1,000                                  0                                    0
3. John is domiciled in a                                                                                      John                                                                   Jackie
   community property state                                            Schedule CA (540NR),                           Schedule CA (540NR),             Schedule CA (540NR),                  Schedule CA (540NR),
   and Jackie in a separate                                                 column D                                       column E                         column D                              column E
   property state.
                        TOTAL
WAGES                $ 30,000                                                          $      0                                  $    0                          $ 30,000                             $      0
GAIN                   100,000                                                                0                                       0                           100,000                              100,000
PENSION                 10,000                                                            5,000                                       0                             5,000                                    0
RENTAL INCOME            1,000                                                            1,000                                  1,000                                  0                                    0
4. John is domiciled in a                                                                                      John                                                                   Jackie
   separate property state
                                                                       Schedule CA (540NR),                           Schedule CA (540NR),             Schedule CA (540NR),                  Schedule CA (540NR),
   and Jackie in a community
                                                                            column D                                       column E                         column D                              column E
   property state.
                        TOTAL
WAGES                $ 30,000                                                             $15,000                                $    0                          $ 15,000                             $      0
GAIN                   100,000                                                                  0                                     0                           100,000                              100,000
PENSION                 10,000                                                             10,000                                     0                                 0                                    0
RENTAL INCOME            1,000                                                              1,000                                1,000                                  0                                    0


Page 12 FTB Pub. 1031 2019
   Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 13 of
                                         14
How To Split Income on Form 540NR
Use this chart as a guide to split community income with your spouse/RDP based on domicile if you are married/RDP and
file Form 540NR.
Reminder: Include all of your separate income in addition to your half of the community income when filing. See “Division
of Income” on pages 10, 11, and 12.
 TYPE      YOUR            YOUR                  Form 540NR,                        Form 540NR,                            Form 540NR,
          DOMICILE     SPOUSE’S/RDP’s      Married/RDP Filing Jointly       Married/RDP Filing Separately          Married/RDP Filing Separately
                         DOMICILE                                                      (you)                          (your spouse’s/RDP’s)

                                         Schedule CA (540NR),            Schedule CA (540NR),                   Schedule CA (540NR),
                                         column A through column D:      column A through column D:             column A through column D:
                                        		All income                    		 Half of all income                  		 Half of all income


 1
                                        		All deductions                		 Half of all deductions              		 Half of all deductions
         Community      Community
         Property       Property
                                         Schedule CA (540NR),            Schedule CA (540NR),                   Schedule CA (540NR),
         State          State
                                         column E:                       column E:                              column E:
                                        		 All income taxable           		 Half of all income                  		 Half of all income
                                        		by California                 		 taxable by California               		 taxable by California


                                         Schedule CA (540NR),            Schedule CA (540NR),                   Schedule CA (540NR),
                                         column A through column D:      column A through column D:             column A through column D:
                                        		All income                    		 All your income                     		 All your spouse’s/RDP’s income


 2
         Separate       Separate        		All deductions                		 All your deductions                 		 All your spouse’s/RDP’s
         Property       Property                                                                               		deductions
         State          State            Schedule CA (540NR),            Schedule CA (540NR),                   Schedule CA (540NR),
                                         column E:                       column E:                              column E:
                                        		 All income taxable           		 All your income taxable by          		 All your spouse’s/RDP’s income
                                        		by California                 		California                           		 taxable by California

                                         Schedule CA (540NR),            Schedule CA (540NR),                   Schedule CA (540NR),
                                         column A through column D:      column A through column D:             column A through column D:
                                        		All income                    		 Half of your income                 		 All your spouse’s/RDP’s income
                                        		All deductions                		 Half of your deductions             		 plus half of your income
                                                                                                               		 All your spouse’s/RDP’s


 3
         Community      Separate                                                                               		 deductions plus half of your
         Property       Property                                                                               		deductions
         State          State            Schedule CA (540NR),            Schedule CA (540NR),                   Schedule CA (540NR),
                                         column E:                       column E:                              column E:
                                        		 All income taxable           		 Half of your income taxable by      		 All your spouse’s/RDP’s income
                                        		by California                 		California                           		 taxable by California plus
                                                                                                               		 half of your income taxable by
                                                                                                               		California

                                         Schedule CA (540NR),            Schedule CA (540NR),                   Schedule CA (540NR),
                                         column A through column D:      column A through column D:             column A through column D:
                                        		All income                    		 All your income plus half of your   		 Half of your spouse’s/RDP’s
                                        		All deductions                		spouse’s/RDP’s income                		income



 4
                                                                        		 All your deductions plus half of    		 Half of your spouse’s/RDP’s
         Separate       Community                                       		 your spouse’s/RDP’s deductions      		deductions
         Property       Property
         State          State            Schedule CA (540NR),            Schedule CA (540NR),                   Schedule CA (540NR),
                                         column E:                       column E:                              column E:
                                        		 All income taxable           		 All your income taxable by          		 Half of your spouse’s/RDP’s
                                        		by California                 		 California plus half                		 income taxable by California
                                                                        		 of your spouse’s/RDP’s income
                                                                        		 taxable by California
For information on income taxable by California, see Section I on page 6.




                                                                                                                FTB Pub. 1031 2019 Page 13
   Case 0:20-cv-61912-DPG Document 27-19 Entered on FLSD Docket 10/30/2020 Page 14 of
                                         14
N Avoid Common Mistakes                                         P General Phone Service
  on Form 540NR                                                 Telephone assistance is available year-round from
                                                                7 a.m. until 5 p.m. Monday through Friday, except
Avoid making time-consuming and costly mistakes by              holidays. Hours subject to change.
reporting your AGI from all sources as if you were a            Telephone: 800.852.5711 from within the United States
resident of ­California for the entire year.                                   916.845.6500 from outside the United
California tax returns start with federal AGI. However,                        States
there are differences between ­California and federal tax       TTY/TDD: 800.822.6268 for persons with hearing or
law. Use Schedule CA (540NR) to convert your federal                           speech disability
AGI (column A) to your total AGI from all sources under                        711 or 800.735.2929 California relay service
­California law (column D) as follows:
                                                                IRS:           800.829.1040 for federal tax questions, call
 • Copy your federal income, adjustments, and                                  the IRS
    ­deductions to the applicable lines on Schedule CA
     (540NR), column A.
 • Subtract income that is taxable under federal law but        Asistencia en Español
     not under ­California law (such as ­California Lottery     Asistencia telefónica está disponible durante todo el año
     winnings and social security benefits) by entering it on   desde las 7 a.m. hasta las 5 p.m. de lunes a viernes,
     Schedule CA (540NR), column B.                             excepto días feriados. Las horas están sujetas a cambios.
 • Add income excluded on the federal return (such
    as foreign income or income from non-California             Teléfono:     800.852.5711 dentro de los Estados Unidos
     ­municipal bonds), unless the income is specifically                     916.845.6500 fuera de los Estados Unidos
      excludable under ­California law, by entering it on       TTY/TDD: 800.822.6268 para personas con
      Schedule CA (540NR), column C.                                          discapacidades auditivas o del habla
 • Do not subtract non-California source income to                            711 ó 800.735.2929 Servicio de relevo de
      determine your total AGI from all sources under                         California
      ­California law.                                          IRS:          800.829.1040 para preguntas sobre
 When you figure your ­California AGI on Schedule CA                          impuestos federales, llame al IRS
 (540NR), column E, be sure to include the following:
 • All income from every source while you were a ­resident
       of ­California.
 • Income from ­California sources while you were a
       nonresident.
 For more information, get the instructions to Schedule CA
 (540NR).

O Double-Taxed Income
If you paid taxes to ­California and to another state on the
same income, you may qualify for a tax credit for taxes
paid to another state. Get California Schedule S, Other
State Tax Credit.




Page 14 FTB Pub. 1031 2019
